IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00039-CV
 
Nadine Tinnell Parsons, et al.,
                                                                      Appellants
 v.
 
Texas Department of Protective
& Regulatory Services, et al.,
                                                                      Appellees
 
 
 

From the 87th District Court
Limestone County, Texas
Trial Court # 25,125-B-1
 

MEMORANDUM 
Opinion

 




          On February 17, 2004, the Appellee Department filed a motion to
dismiss this appeal for want of prosecution. 
After Appellant filed a response on March 12, we denied the motion on
March 31.
          Notwithstanding
the prior motion and response and our letter to Appellant’s counsel dated June
24, in which we gave notice that the appeal may be dismissed for want of
prosecution if grounds for continuing it were not shown within ten days, we
have heard nothing from Appellant.  The
clerk’s record had been filed.  The
judgment is based on a summary judgment proceeding, and the reporter has
informed us that there is no record to be filed.  Appellant’s brief is long overdue.
          We
dismiss the appeal for want of prosecution.




 
 
PER CURIAM
 
 
Before Chief
Justice Gray,
Justice Vance,
and
Justice Reyna
Appeal dismissed
Opinion
delivered and filed September 15,
 2004
 
[CV06]